ON MOTION TO CORRECT DECREE.
This cause was before the court on appeal from an interlocutory decree to settle its governing principles. Canal Bank  TrustCo. v. Brewer et al., 113 So. 525. The *Page 921 
decree of the court below was affirmed as to appellees Cutrer and Smith. The interlocutory decree appealed from dissolved a temporary injunction restraining appellees Cutrer and Smith from disposing of certain notes. Appellees contend that the decree of this court affirming the decree of the court below as to appellees Cutrer and Smith is erroneous, in that they were not allowed five per cent damages against appellant on the value of the notes, the disposition of which by appellees Cutrer and Smith was enjoined; the claim of appellees being that such allowance should have been made under section 4926, Code of 1906 (Hemingway's Code 1927, section 3407). The question for decision is presented on motion by appellees, which will be treated as a suggestion of error, to correct the decree in that respect.
The question involved turns upon the proper construction of section 4926, Code of 1906 (Hemingway's Code 1927, section 3407), taken in connection with section 17, chapter 151, Laws of 1924 (Hemingway's Code 1927, section 9), which statutes follow in the order stated:
"3407 (3202). Judgment in Certain States of Case. — In case the judgment or decree of the court below be affirmed, or the appellant fail to prosecute his appeal to effect the supreme court shall render judgment against the appellant for damages, at the rate of five per centum and costs, as follows: If the judgment or decree affirmed be for a sum of money, the damages shall be upon such sum. If the judgment or decree be for the possession of real or personal property, the damages shall be assessed on the value of the property; if the judgment or decree be for the dissolution of an injunction or other restraining process at law or in chancery, the damages shall be computed on the amount due the appellee which was enjoined or restrained; if the judgment or decree be for the dissolution of an injunction or other restraining process as to certain property, real or personal, or a certain interest in property, or be a judgment or decree for the sale of property, or some interest in it, to satisfy a sum *Page 922 
out of the proceeds of sale, or to enforce or establish a lien or charge or claim upon or some interest in property, and the only matter complained of on the appeal is the decree as to some particular property or claim on it, the damages shall be computed on the value of the property or the interest in it, if the value of the property or interest in it be less than the judgment or decree against it; but if the value of the property or interest in it be greater than the amount of the judgment or decree against it, the damages shall be upon the amount of the judgment or decree."
"9. Appeals from Interlocutory Order or Decree, How and WhenAllowed. — An appeal may in sound discretion be granted by the chancellor in term time, or in vacation, from any interlocutory order, or decree whereby money is required to be paid, or the possession of property changed, or when having sustained or overruled a demurrer or motion he may think an appeal proper in order to settle all the controlling principles involved in the cause, or in exceptional cases to avoid expense and delay; but such appeal must be applied for and bond given within thirty days after the order or decree appealed from is filed in the proper office whether the decision be in term time or in vacation. Such appeal if allowed must be allowed by the court or chancellor, and he shall determine whether the appeal shall operate as asupersedeas or not, but the appeal bond may be approved by the court or chancellor, or the clerk; but in case such an appeal is refused by the chancellor it may nevertheless be allowed by a judge of the supreme court as provided in section 4908, Mississippi Code 1906."
Does the former statute apply to interlocutory as well as final decrees? It allows five per cent damages in the cases to which it applies as a penalty against the unsuccessful appellant for a wrongful appeal. This allowance is also in the nature of compensation to the successful appellee for the expenses incurred by him through the wrongful appeal by his adversary. Tigner v.McGehee, *Page 923 60 Miss. 242; Boyd v. Applewhite, 123 Miss. 185, 85 So. 87;Davis v. Wilkins, 127 Miss. 490, 90 So. 180. The statute, therefore, must be strictly construed against the claim of the successful party. It is true the language of the statute is broad enough to cover appeals from interlocutory decrees as well as final decrees.
In construing statutes, however, the chief aim of the courts should be to reach the real intention of the legislature. A construction which will bring about manifestly unthought-of and unjust results will be avoided, if possible, and, if necessary to avoid such results, the courts will widen or narrow the letter of the statute. Kennington v. Hemingway, 101 Miss. 259, 57 So. 809, 39 L.R.A. (N.S.) 541, Ann. Cas. 1914B, 392. In the Kennington case our court quoted, with approval, what was said by Lord COLERIDGE in Queen v. Clarence, L.R. 22, Q.B. Division 65. In that case Lord COLERIDGE used the following language:
"In such a matter as the construction of a statute, if the apparent logical construction of its language leads to results which it is impossible to believe that those who framed or those who passed the statute contemplated, and from which one's own judgment recoils, there is in my opinion good reason for believing that the construction which leads to such results cannot be the true construction of the statute."
We think to apply this statute to interlocutory decrees in many cases would bring about unthought-of and unjust results, results never contemplated by the legislature in adopting the statute. Take, for illustration, the case in hand — an appeal from an interlocutory decree. There was an affirmance as to appellees Cutrer and Smith, but the whole cause was remanded for trial on its merits. On another trial an entirely different case on its facts may be presented for the decision of the court. The court may reinstate the injunction as to appellees Cutrer and Smith, and make it permanent, and under the law and the facts may be justified in so doing. And, if that *Page 924 
should be done, the result will be, if the statute is applied, that appellant will have been mulcted thousands of dollars of damages for wrongfully bringing this cause up to this court.
In order to appeal from an interlocutory decree under section 17, chapter 151, Laws of 1924 (Hemingway's Code 1927, section 9), it takes the joint action of the court and the appellant. If the appellant commits a wrong against the appellee in taking the appeal, the court granting the appeal is a party to the wrong. An appeal under that statute from an interlocutory decree to settle the principles of the case is an appeal for the benefit of all parties to the cause. It has for its purpose the correct guidance of the trial court in the further progress of the case. Although the appellant may be unsuccessful, the result of such an appeal may be as much for the benefit of the appellee as the appellant. We cannot believe that the legislature intended to punish an unsuccessful appellant in such case by mulcting him in the damages provided by section 4926, Code of 1906 (Hemingway's Code 1927, section 3407). We are of opinion, therefore, that the latter statute only applies to final decrees, such decrees as to which the law gives to the complaining party an absolute right of appeal; that the statute applies alone to cases where the unsuccessful appellant is the sole cause of the wrong done the successful appellee. That is not true of appeals from interlocutory decrees.
The question is one of first impression. All of the cases we know of where the five per cent damages have been allowed under this statute to the successful appellee were appealed from final decrees and not interlocutory decrees. If the damages have been allowed in any case involving an appeal from an interlocutory decree, it has occurred without objection and without the point being presented and decided by the court.
It follows from these views that appellees' motion should be overruled.
Overruled.
 *Page 1